OPINION
PER CURIAM.
This is an appeal from an order denying the appellant’s motion for recusal and disqualification of the trial judge in a criminal prosecution, after the appellant was granted a mistrial. The order complained of is interlocutory. We have no jurisdiction to review interlocutory orders except in narrow circumstances not present here. See *261Ex parte Robinson, 641 S.W.2d 552, 555 (Tex.Crim.App. [Panel Op.] 1982) (pretrial appellate review of double jeopardy claims is constitutionally compelled). Therefore, this appeal is dismissed for lack of jurisdiction. See Casias v. State, 503 S.W.2d 262, 265 (Tex.Crim.App.1973); Petty v. State, 800 S.W.2d 582, 583 (Tex.App.—Tyler 1990, no pet.); Tex.R.App.P. 41(b)(1).